Earl, J.
—It is claimed on behalf of the relator that his conviction upon the first complaint was a bar to the sub*423sequent proceedings, and that the justice had no jurisdiction to issue the second warrant. If he had been imprisoned in pursuance of the first conviction, or had given an undertaking for the support of his wife, as was required by the statute, and the decision of the police justice, he could not, during the pendency of his imprisonment, or the life of the undertaking, have been proceeded against again for not supporting his wife. But he did not give the undertaking, and was not imprisoned. He was at large and in a condition where it was possible for him to discharge the obligations cast upon him by the law, to support his* wife according to his means, and for his neglect to provide for her support he committed a new offense and exposed himself to the new complaint and conviction, and the previous conviction for his neglect and refusal at that time to support his wife furnished no defense to the second proceeding. At any time subsequent to his first conviction when he neglected to support his wife according to his means, he committed a new offense for which he could be arrested and tried, and these proceedings could be repeated until he consented to support bis wife, or gave an undertaking for her support, or until he was actually in prison under some conviction.
The further ground for questioning the jurisdiction of the police justice is that the relator denied that he was the husband of the complainant, and that therefore the police justice had no jurisdiction to try the question of marriage and thus ascertain whether he was in fact her husband. If this claim be well founded, then in all cases where a husband is proceeded against for neglecting to support his wife before any magistrate he may oust the magistrate of jurisdiction by simply putting in issue his lawful marriage. Where a husband is proceeded against under the statute the justice has jurisdiction to try every question involved in the complaint, and there is nothing in the law or in reason that should prevent him from ascertaining whether the defendant is the busband of the complainant. It is a general rule, with no *424, exceptions that occur to us, that where jurisdiction is given to a magistrate to try an offense, he may determine every question necessary to the finding of the guilt or innocence of the person on trial.
For these reasons, and also for the more technical reasons specified in the opinion below, we think the order should be affirmed.
All concur, except Gray, J., absent.